Citation Nr: 1643385	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  12-17 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to a plot or interment allowance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel
INTRODUCTION

The Veteran had active service from June 1944 to April 1946 and from August 1948 to August 1957.  The Veteran died in February 2011.  The Appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The issue of entitlement to a plot or interment allowance is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD), bilateral hearing loss, and tinnitus.  

2.  The Certificate of Death reflects that the Veteran died at the age of 94; immediate cause of death was primary lung cancer with metastasis.  There were no significant conditions contributing to death.

3.  The Veteran was not presumed to have been exposed to herbicides during service.  

4.  Lung cancer was not manifest during service or within one year of separation and is not attributed to service.  


5.  The Veteran's service-connected disabilities were not the immediate or underlying cause of the Veteran's death, were not etiologically related to the cause of death; and  did not contribute substantially or materially to cause the Veteran's death.

6.  The Veteran did not have a claim pending at the time of his death nor was he entitled to benefits, accrued and unpaid, under an existing rating or decision.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 1310 (West 2014); 38 C.F.R. §§ 3.303. 3.304, 3.307, 3.309, 3.312 (2015).

2.  The criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A. § 5121 (a) (West 2014); 38 C.F.R. § 3.1000 (a) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for the Cause of Death

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Appellant was provided with the relevant notice and information in an April 2011 letter prior to the initial adjudication of the claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Appellant has not alleged any notice deficiency during the adjudication of the claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The United States Court of Appeals for Veterans Claims ("the Court") issued certain directives pertinent to cases where the issue is service connection for the cause of a veteran's death in Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Court held that there is no preliminary obligation on the part of VA to perform, what in essence would be, a predecisional adjudication of a claim prior to providing the Veteran section 5103(a) notice.  Although section 5103(a) does not require a "predecisional adjudication" of the evidence in each case, the notice must be responsive to the particular application submitted.  See Kent v. Nicholson, 20 Vet. App. 1 (2006), at 9 ("The legislative interest underlying the VCAA notice requirement is the intent of Congress to provide Veterans a meaningful opportunity to participate in the adjudication of claims").  This means that there is a middle ground between a predecisional adjudication and boilerplate notice with regard to the amount of detail and degree of specificity VA must provide for section 5103(a)-compliant notice.  The Court later stated that a more detailed notice potentially discourages a Veteran from submitting additional or corroborative notice, and is contrary to the VCAA's purpose.

However, in DIC cases where a veteran was service-connected during his or her lifetime, the Court found that section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.   In this case, the Veteran was service-connected for multiple disabilities during his lifetime and the Appellant was sent Hupp compliant notice.  

VA also has a duty to assist the Appellant in obtaining potentially relevant records, and providing a medical opinion when necessary to make a decision on the claim.  Here, the Veteran's available service treatment records (STRs) which consist of both of his discharge examinations and post-service records have been obtained and associated with the record.  The Veteran's other STRs were destroyed in a fire, so Surgeon General Office (SGO) records are of record.  No further records are available per the National Personnel Records Center.

The Board also finds that a VA medical opinion is not necessary to determine whether his lung cancer is related to service as the standards of the decision of the Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  Under McLendon, VA must provide a medical examination/opinion in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Id at 81. 

In this case, the available STRs and SGO records (as discussed below) do not reflect treatment for lung cancer and, significantly, both discharge examinations yielded normal findings.  Also significant is the fact that the terminal lung cancer was diagnosed over five decades after the Veteran separated from service.  In light of these findings, the second and third prongs of McLendon have not been met.  Accordingly, the Board finds that no further action is necessary to meet the requirements of the VCAA or the Court. 

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Appellant regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Appellant).

In order to establish service connection for the cause of the Veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  Id.  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

Therefore, in order for service connection for the cause of the Veteran's death to be granted, it must be shown that a service-connected disorder caused the death or substantially or materially contributed to it.  38 U.S.C.A. § 1310.

According to his Certificate of Death, the Veteran's cause of death in March 2011 was primary cancer of the lungs with metastasis.  There were no conditions listed as contributing to death.  The Veteran was 94 years old when he died.  During his lifetime, the Veteran was service-connected for PTSD, rated as 50 percent disabling; bilateral hearing loss, rated as 30 percent disabling; and tinnitus, rated as 10 percent disabling.  The Veteran had a combined rating of 70 percent and had also been awarded a total disability rating based on individual unemployability (TDIU) from March 2005.  

The Appellant contends that the Veteran was exposed to herbicides during service along the Korean demilitarized zone (DMZ).  She asserts that his lung cancer developed as a result of that exposure.  She also generally states that the Veteran's service and service-connected disabilities resulted in his death.  She explained how the Veteran's hearing loss, tinnitus and psychiatric disabilities were related to service, but was not specific as to how they led to/contributed to the Veteran's death from lung cancer.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  In addition, a malignant tumor will be presumed to have been incurred in or aggravated by service if it becomes manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clear-cut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Reasonable doubt concerning any matter material to the determination is resolved in the Claimants favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

A Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam means actual service in country in Vietnam from January 9, 1962, through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  Additionally, a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ, in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such serve to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See also 38 C.F.R. § 3.814(c)(2); 38 C.F.R. § 3.307 (a)(6)(iv).  VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents, including lung cancer.  38 C.F.R. § 3.309(e).

In this case, the Veteran's second (last) period of service ended prior to April 1, 1968.  As such, there is no presumptive exposure to herbicides during service.  Notwithstanding the foregoing presumptive provisions, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997). 

Some of the Veteran's STRs are missing and unfortunately appear to have been destroyed in the 1973 fire at the National Personnel Records Center (NPRC), which is a military records repository.  In this circumstance, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, missing records concerning a Veteran's service do not lower the threshold for an allowance of the claim.  No presumption, either in favor of the claim or against VA, arises when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (declining to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).  The legal standard for proving the claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996).  The Board notes that both the Veteran's discharge examinations are contained in the record as well as SGO records. 

A review of the record shows that on both the April 1946 and August 1957 discharge examinations reflected normal evaluations of the lungs.  The post-service records do not reveal any lung complaints, findings, treatment, or diagnosis of lung cancer until the Veteran attained the age of 94.  At that time, per a March 2012 letter, his VA physician indicated that the Veteran was diagnosed with lung cancer (at age 94, the same age when he died) and he did not receive any treatment; rather, he was provided hospice care.  Thus, there are no treatment records pertaining to the lung cancer.  Therefore, in sum, the STRs and SGO records do not reflect complaints, findings, treatment, or diagnosis of lung cancer.  The STRs are not only negative for any findings, but reflect normal discharge examinations.  The silence of the Veteran in reporting complaints at discharge constitutes negative evidence.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  In this case, it does constitute negative evidence.  There is not just a lack of evidence; rather, there is evidence showing normal findings.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); see also Dulin v. Mansfield, 250 Fed. Appx. 338, 2007 WL 2914797 (C.A. Fed. Oct. 5, 2007).  The absence of symptoms constitutes negative evidence and opposes the claim.  Forshey (Negative evidence is to be considered.); see also Dulin (The majority in Forshey interpreted negative evidence to mean that "which tends to disprove the existence of an alleged fact.  

The Veteran's VA treating physician indicated that the diagnosis of lung cancer was also not made within one year of service, but rather over 5 decades later when the Veteran was 94 years old.  The Certificate of Death documented that the Veteran died when he was 94 years old; thus the same year as diagnosis, and also listed no conditions contributing to death.  The Board finds that the lung cancer developed independently of service, over 50 years later, and unrelated thereto.  

To the extent that the Appellant generally contends that the Veteran's service-connected bilateral hearing loss, tinnitus, and psychiatric disabilities caused or contributed substantially or materially to cause the Veteran's, the Board finds that this assertion is not supported by the record.  None of the disabilities was listed on the Certificate of Death and the Veteran died from terminal lung cancer.  The primary cause of death was, by its nature, so overwhelming that eventual death was anticipated irrespective of coexisting conditions.  The service-connected disabilities were not of such severity as to have a material influence in accelerating death.  There is simply no competent evidence establishing any connection between those disabilities and the lung cancer or otherwise to death and the Appellant's general assertions are insufficient to establish such a nexus.  See generally Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

The Veteran's service-connected disabilities were not the immediate or underlying cause of the Veteran's death, and were not etiologically related to the cause of death.  The evidence does not support that there is any etiological connection between the bilateral hearing loss, tinnitus, and psychiatric disabilities and the terminal lung cancer.  Furthermore, the fatal disease process was not manifest during service or within one year of separation from either period of service.  The Veteran's service-connected disabilities did not contribute substantially or materially to cause the Veteran's death and were not of such severity that they resulted in debilitating effects and a general impairment of health to an extent that rendered the Veteran materially less capable of resisting the effects of other disease causing death.  The Board concludes that the preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).


Accrued Benefits

The Court has held that the VCAA is inapplicable to matters of pure statutory interpretation such as this case.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

Section 5121 of title 38, United States Code, provides for payment of certain accrued benefits upon death of a beneficiary.  Periodic monetary benefits under laws administered by the Secretary to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death and due and unpaid, shall, upon the death of a veteran, be paid to the living person first listed below: (A) The Veteran's spouse; (B) The Veteran's children (in equal shares); (C) The Veteran's dependent parents (in equal shares). 38 U.S.C.A. § 5121 (a), 5121(a)(2); 38 C.F.R. § 3.1000 (a).  In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial.  Id.  For a survivor to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death or have been entitled to benefits, accrued and unpaid, under an existing rating or decision.  Jones v. West, 136 F.3d. 1296, 1299 (Fed. Cir. 1998).  The Board notes that Congress amended 38 U.S.C.A. § 5121 to repeal a two-year limit on accrued benefits so that a veteran's survivor may receive the full amount of award for accrued benefits.  This change applies only to deaths occurring on or after the date of enactment, December 16, 2003, as is the case here.  See Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003), codified at 38 U.S.C. § 5121 (a).  Applications for accrued benefits must be filed within one year after the date of death.  See 38 U.S.C.A. § 5121 (c); 38 C.F.R. § 3.1000 (c).  

In this case, the Veteran did not have a claim pending at the time of his death not was he entitled to benefits, accrued and unpaid, under an existing rating or decision.  Jones v. West, 136 F.3d. 1296, 1299 (Fed. Cir. 1998).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that "a consequence of the derivative nature of the surviving spouse's entitlement to the Veteran's accrued benefits claim is that, without the Veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application."  Id. at 1300.  Since the Veteran did not have a claim pending at the time of his death and nor was he entitled to benefits, accrued and unpaid, the criteria for entitlement to accrued benefits are not met.  While the Board is truly sympathetic to the Appellant's claim, the claim is simply precluded by law.  The Court has held that, in cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 
ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to accrued benefits is denied.


REMAND

Plot Allowance

The Appellant was denied entitlement to a $300 plot allowance.  In her application for benefits, she indicated that the Veteran was cremated and that she planned for his remains to be placed in a national cemetery in Hawaii.  

When a Veteran dies from nonservice-connected causes, entitlement to a plot or interment allowance is warranted when the following conditions are met: the deceased Veteran is eligible for burial in a national cemetery; the Veteran is not buried in a national cemetery or other cemetery under the jurisdiction of the United States; and entitlement is not precluded via the applicable further provisions of 38 C.F.R. §§ 3.1601 through 3.1610.  See 38 C.F.R. § 3.1600(f).  For purposes of the plot and interment allowance, plot or burial plot means the final disposal site of the remains, whether it is a grave, mausoleum vault, columbarium niche, or other similar place.  38 U.S.C.A. § 3.1601(a)(3).  Further, interment expenses are those costs associated with the final disposition of the remains and are not confined to the acts done within the burial grounds but may include the removal of bodies for burial or interment.

In this case, the Veteran served on active duty and thus was entitled to burial in a national cemetery.  However, it is unclear if the Appellant has had his remains placed in a national cemetery or has otherwise incurred any expenses for the actual interment of the Veteran's remains as she presented this information within a month of his death and there has not been confirmation as to the final disposition.  Since it appears that this decision was likely made during the time period of this appeal, the Board finds that the Appellant should be contacted to resolve this matter.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Appellant and determine if she interned the Veteran's remains in a national cemetery or whether she has interned his remains elsewhere and incurred any expenses for the actual internment.

2.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Appellant should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


